DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/08/2020 has been entered.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 is amended to recite “the thermoplastic elastomer composition is free of a styrene-based conjugated diene compound block copolymer and a hydrogenated product thereof”. As support for such amendment, applicant points to paragraph 0005 and Table 1. However, paragraph 0005 and table 1 disclose the thermoplastic elastomer composition is free of SIS, SIBS and hydrogenated product of thereof. There is no broad support in the cited portion for “the thermoplastic elastomer composition is free of a styrene-based conjugated diene compound block copolymer and a hydrogenated product thereof”.
The cited phraseology clearly signifies a “negative” or “exclusionary” limitation for which the applicants have no support in the original disclosure. Negative limitations in a claim which do not appear in the specification as filed introduce new concepts and violate the description requirement of 35 USC 112, first paragraph, Ex Parte Grasselli, Suresh, and Miller, 231 USPQ 393, 394 (Bd. Pat. App. and Inter. 1983); 783 F. 2d 453.
The insertion of the above phraseology as described above positively excludes hydrogenated aromatic vinyl conjugated diene compound block copolymers, however, there is no support in the present specification for such exclusions.  While the present specification is silent with respect to the use of hydrogenated aromatic vinyl conjugated 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 6500561) in view of Aritake et al. (US 2009/0120007).
Regarding claims 10-11, Yoshida discloses thermoplastic elastomer composition comprising 5 to 86 parts of crosslinked ethylene-propylene-non-conjugated diene copolymer (col. 3, lines 32-36 and 65-66) and 5 to 50 parts of 4-methyl-1-pentene/propylene copolymer (col. 3, lines 19-25).
Yoshida does not disclose 13 to 30 parts of polypropylene and a ratio of 4-methyl-1-pentene component and a propylene component.
Aritake discloses automobile weather strip comprising polypropylene in an amount of 12 to 20 parts by weight to adjust the elasticity and rigidity of the composition (paragraphs 0022, 0024, 0051, 0053).
It would have been obvious to one of ordinary skill in the art to use 12 to 20 parts by weight of polypropylene of Aritake in the composition of Yoshida to adjust the elasticity and rigidity of the composition.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Yoshida in view of Aritake discloses the thermoplastic elastomer composition of claim 1 but fails to disclose the ratio of 4-methyl-1-pentene to propylene copolymer. However, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Regarding claim 12, Yoshida in view of Aritake discloses the thermoplastic elastomer composition of claim 1, further comprising 5 to 80 parts of oil (col. 4, lines 43-48) and 2 to 50 parts of calcium carbonate (col. 5, lines 15-25).

Claims 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 6500561) in view of Aritake et al. (US 2009/0120007) and further in view of Uekusa et al. (US 2012/0220728).
Regarding claims 10 and 13, Yoshida in view of Aritake discloses the thermoplastic elastomer composition of claim 10 as explained above but fails to disclose a ratio of 4-methyl-1-pentene component and a propylene component.
Uekusa discloses 4-methyl-1-pentene alpha olefin copolymer wherein the copolymer is excellent in lightness, stress absorption, stress relaxation, vibration damping properties, scratch resistance, abrasion resistance, toughness, mechanical properties and flexibility (abstract, paragraphs 0020, 412) wherein the amount of 4-methyl-1-pentene is 5 to 95 wt% and the amount of propylene is 5 to 95 wt% (paragraphs 0162, 0181-0183).
It would have been obvious to one of ordinary skill in the art to use specific 4-methyl-1-pentene propylene copolymer with specific amount of each component of Uekusa instead of 4-methyl-1-pentene alpha olefin copolymer of Yoshita in view of Aritake to obtain excellent in lightness, stress absorption, stress relaxation, vibration damping properties, scratch resistance, abrasion resistance, toughness, mechanical properties and flexibility.

Response to Arguments

Applicant's arguments filed 07/08/2020 have been fully considered but they are not persuasive.
Applicant argues that sufficient support for the negative claim limitation can be found in at least paragraph 0005 and Table 1. However, it is noted that while paragraph 0005 and Table 1 provides support for the thermoplastic elastomer composition is free of a SIS, SIBS and hydrogenated product of thereof, there is no broad support to disclose that the thermoplastic elastomer composition is free of a styrene-based conjugated diene compound block copolymer and a hydrogenated product thereof. If applicant were to amend claim 1 by incorporating claim 7 limitation, the amendment would overcome the present 112(a) rejection. However, the previous prior art rejection could be reapplied.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/SAMIR SHAH/Primary Examiner, Art Unit 1787